DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argued in the Remark, pages 8,9,10 Yang et does not disclose a processor controls a transmission of UCI based on a start timing of an uplink control channel PUCCH that overlaps with PUSCH because the claimed “ control of the UCI transmission” is described in the Applicant ‘s specification (para[0111,0200], pages 15,27) as “dropping at least  part of UCI based o a start timing of PUCCH”.
As indicated in the office action below, the Ue of Yang et al. performs:
ALT 1 (see col.13; lines 1-10): dropping PUCCH UCI when the PUCCH resource is overlapped with PUSCH resource such as transmission of UCI via PUCCH is dropped ( control the UCI transmission based on PUCCH overlaps with PUSCH). Examiner believes “the dropping of UCI on PUCCH” of Yang et al. meets the claimed limitation “control the UCI transmission when the PUCCH overlaps the PUSCH” as being described in the specification, Par[0111,0200]. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et
al. ( US Pat.10,630,433).
In claims 7,8,9 Yang et al. discloses a terminal comprising a transmitter and a
processor (see fig.14; col.15; lines 52-60; UE 120 comprises a RF unit 126 and a
processor 122): a transmitter that transmits uplink control information (UCI) including at
least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a
scheduling request (SR), and a channel state information (CSI); and a processor that controls a transmission of the UCI based on a start timing of an uplink control channel when the uplink control channel for the UCI overlaps an uplink shared channel ( see fig.13; steps S1302,S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource; wherein the PUCCH resource is overlapped with the PUSCH resource. The Ue performs:
ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH transmission only. When the PUCCH resource is overlapped with PUSCH resource, transmission of UCI transmitted via PUCCH is dropped ( control the UCI transmission based on PUCCH overlaps with PUSCH). 

ALT 3(see col.13; line 62 to col.14; line 3): a partial PUCCH / punctured PUCCH is configured except the overlapped resource and all of the original PUSCH resource is used; or
Alt 4 (see col.14; lines 31-40): partial PUSCH/ puncturing is configured except the overlapped resource and a full PUCCH resource is used.
It is noted that in fig.8; col.8; lines 15-25; the UE transmit ACK/NACK ( the UCI includes at least ACK/NACK) in response to the PDCCH ( based on DCI) and corresponding to the PDSCH present in the DL subframes and semi-persistent scheduling (claim 8; determining the timing of uplink control channel PUCCH based on the Downlink control information).
In claims 10,11 Yang et al. discloses a system comprising a terminal and a base station ( see fig.14; col.15; lines 44-60; a system comprises a BS 110 and a UE 120), wherein:
the terminal comprises:
a transmitter and  a processor ( see fig.14; col.15; lines 45-60; UE 120 includes a RF 126 and Processor 122)  that transmits uplink control information (UCI) including at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a
scheduling request (SR), and a channel state information (CSI) ( see fig.8; col.8; lines 21-27; UE transmits ACK/NACK via PUCCH to the BS 110); and

a processor that controls a transmission of the UCI based on a start timing of an uplink

shared channel (see fig.13; steps S1302,S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource; wherein the PUCCH resource is overlapped with the PUSCH resource. The Ue performs:
ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH transmission only. When the PUCCH resource is overlapped with PUSCH resource, transmission of UCI transmitted via PUCCH is dropped ( control the UCI transmission based on PUCCH overlaps with PUSCH); and
the base station comprises: a receiver that receives the UCI; and a processor that controls to receive the UCI, the transmission of the UCI being controlled by the terminal based on the start timing of the uplink control channel when the uplink control channel for the UCI overlaps the uplink shared channel ( BS 110 comprises RF 116 and Processor 112; see fig.14).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413